Dissenting Opinion.
Miller, J.
I am inclined to think the privilege for plantation supplies on the crops conferred by Art. 3217 of the Code does not follow the property on which it rests into the hands of a bona fide purchaser. The Code itself, in my view, suggests the limitation of the privilege as a general rule to the possession of the debtor. The *765mortgage follows the property into whatever hand the property passes, is the declaration of the Oode. No snch expression occurs in connection with the privilege. In the theory of the Oode, it rests on the debtor’s property, and is the rule of distribution among his creditors, while the property, the subject of the privilege, continues to be his property. One of the commentators puts it: “Selonle droit commun, le privilége sur les meubles n’ est efficace qu’ autant que la chose' sur laquelle il existe est saisie sur le débiteur; le créancier privilégié est alors payé, avant tous les autres, sur le prix en provenent. Mais, si le débiteur aliéne la chose, le créancier ne peut pas la suivre entre les mains du tiers acquéreur: car les meubles n’ont par de suite par privilége.” 3 Mourlon, 517; Civil Code, Arts. 3278, 3282, 3182, 3183. The theory finds additional support in the statutory enlargement of the privilege'of the vendor of agricultural products. As the Oode stood that privilege could be exerted on the price if the property still remained in the possession of the purchaser. Code of 1825, Art. 3194. It was by statute the privilege of the unpaid vendor of agricultural products sold in New Orleans was made to follow the property for five days into the hands of others holding from the original purchaser. Act 1852, p. 363; see Laughlin vs. Ganahl, 11 Rob. 140; Fetter vs. Field, 1 An. 80. See the construction of the factors’ pledge law No. 66 of 1874; Florsheim Bros, vs. Howell, 33 An. 181; Phelps vs. Howell, 35 An. 87.
I can understand, too, that whenever the title of a purchaser from the debtor, who has not paid his vendor, is tainted with fraud, such purchaser can not hold against the unpaid vendor. That was one phase of the 1st Annual case. So again this court maintained the privilege of the lessor against the purchaser from the lessor, both combining in a fraudulent removal of the goods from the leased premises. Dennistoun vs. Malard, 2 An. 14. But without legislation manifesting the plain purpose to make the privilege against a debtor follow the property, my impression is a bona -fl.de sale by the debtors, followed by delivery to the purchaser, defeats the privilege. To determine the scope of this privilege given by Art. 3217 for plantation supplies, as well as to ascertain, by fuller examination and discussion, the intervenor’s title impugned by the plaintiff contesting the privilege, I think the rehearing should be granted. The questions are important and have been presented, as I appreciate the discussion, only on the application for the rehearing.